United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-32
Issued: May 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 2, 2006 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated March 17 and September 13, 2006, finding a
10 percent impairment each of the right and left lower extremities for which he received a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this schedule award case.
ISSUE
The issue is whether appellant has more than a 10 percent impairment of each lower
extremity, for which he received a schedule award.
FACTUAL HISTORY
On May 26, 1988 appellant, then a 30-year-old city carrier, filed a traumatic injury claim.
He hurt his back on May 25, 1988 as a result of being involved in an automobile accident while
in the performance of duty. The Office accepted appellant’s claim for lumbosacral and thoracic

strains and a herniated disc at L5-S1. It authorized lumbar disc surgery which was performed on
April 9, 1990 by Dr. Harold J. Goald, an attending Board-certified neurologist.
On April 21, 1999 appellant filed a claim for a schedule award. By letter dated
September 30, 1999, the Office requested that appellant submit a report from an attending
physician, indicating whether he sustained any permanent impairment based on the American
Medical Association, Guides to the Evaluation of Permanent Impairment (4th ed. 1995).
In an April 16, 1999 medical report, Dr. Rida Azer, a Board-certified orthopedic surgeon,
stated that appellant experienced occasional pain in the lumbar spine region. He noted that an
April 15, 1999 electromyogram (EMG) and a nerve conduction study (NCS) demonstrated left
L5-S1 radiculopathy. On physical examination, Dr. Azer reported limited motion of the lumbar
spine with pain and muscle spasm on movements. He opined that appellant had residuals of his
May 25, 1988 employment injury which resulted in permanent limitations. Based on the
A.M.A., Guides, Dr. Azer opined that he had a 45 percent impairment of the spine.
An October 15, 1999 report of Dr. Hampton Jackson, a Board-certified orthopedic
surgeon, noted appellant’s complaints of persistent lower back pain with radiation into the left
iliac crest, trochanter and the left knee with intermittent radiation into the leg, but not into the
foot. Dr. Jackson reviewed a history of appellant’s May 25, 1988 employment injury and
medical treatment. On physical examination, he reported a well-healed surgical incision and
tenderness and spasm in its adjacent area. There was limited motion of the trunk, a negative
pelvic compression test and positive straight leg raise on the left and right sides. Dr. Jackson
indicated that appellant could not heel walk on the left side but he could do so on the right side.
There was a diminished posterior tibia jerk on the left side and symmetrical ankle and knee jerks
but the latter was diminished. Dr. Jackson further reported atrophy on the left leg compared to
the right by one centimeter in the lower segments and one centimeter in the upper segments. He
opined that appellant sustained a lumbar nerve root impairment bilaterally secondary to his
May 25, 1988 employment injury. Dr. Jackson determined that involvement of the L4 root on
the right side constituted a five percent maximum loss of impairment due to sensory deficit and
pain in the L4 distribution (A.M.A., Guides 130, Table 83). He further determined that appellant
had an additional 30 percent impairment of the right lower extremity due to strength deficit.
Regarding the left lower extremity, Dr. Jackson found that appellant sustained a 15 percent
impairment at L4, L5 and S1 due to sensory deficit and pain and a 50 percent impairment due to
strength deficit. He concluded that appellant had a 35 percent impairment of the right lower
extremity and a 55 percent impairment of the left lower extremity due to the accepted
employment injury. Dr. Jackson further concluded that appellant sustained a 45 percent
impairment of the lumbar spine and pelvis based on the A.M.A., Guides.
By letters dated October 11 and 14, 2002, the Office referred appellant, together with a
statement of accepted facts, the case record and a list of questions to be addressed, to
Dr. Kevin F. Hanley, a Board-certified orthopedic surgeon, for a second opinion medical
examination. In an October 30, 2002 report, Dr. Hanley noted a history of appellant’s May 28,
1988 employment injuries and medical treatment. On physical examination, he reported that
appellant was healthy and in no acute distress. Appellant sat comfortably and moved about the
room easily. He got on and off the table without any assistance. Dr. Hanley stated that straight
leg raising was mildly positive on both sides. Appellant’s back showed a well-healed midline

2

scar and motion was good. Dr. Hanley indicated that he experienced some pain on return to the
upright position and decreased sensation and hypersensitivity to light touch in both legs. He
listed normal reflexes and strength and found no obvious weakness. Dr. Hanley diagnosed
hemilaminectomy discectomy at L4-5 and L5-S1 with bilateral radiculopathy. He stated that
appellant reached maximum medical improvement. Dr. Hanley opined that the physical findings
indicated that appellant’s accepted conditions were still active and included pain and
dysesthesias in the distribution of the nerve root. He stated that appellant sustained impairment
to both lower extremities. Dr. Hanley determined that the dysesthesias in both the common
peroneal and superficial peroneal distribution constituted a five percent impairment for each
nerve (A.M.A., Guides 552 (fifth edition 2001), Table 17-37). He concluded that appellant
sustained 10 percent impairment to each lower extremity as a consequence of his accepted
employment injuries.
On January 23, 2003 an Office medical adviser reviewed appellant’s medical records.
The medical adviser found that sensory loss at the L5 nerve root on the right lower extremity
constituted a maximum of five percent impairment (A.M.A., Guides 424, Table 15-18). He
further found that the sensory deficit at L5 constituted a Grade 1 impairment which resulted in
99 percent impairment (A.M.A., Guides 424, Table 15-15). The medical adviser determined that
sensory loss at the S1 nerve root on the right lower extremity constituted a maximum of five
percent impairment (A.M.A., Guides 424, Table 15-18). He also determined that sensory deficit
at S1 constituted a Grade 1 impairment which resulted in a 99 percent impairment (A.M.A.,
Guides 424, Table 15-15). The medical adviser multiplied 99 percent for sensory deficit by a
maximum impairment of 5 percent sensory deficit of the L5 nerve root to determine that
appellant had a 5 percent impairment of the right lower extremity (A.M.A., Guides 424, Table
15-18). He also multiplied 99 percent impairment for a Grade 1 sensory deficit by a maximum
of 5 percent sensory deficit of the S1 nerve root to determine that appellant had a 5 five percent
impairment of the right lower extremity (A.M.A., Guides 424, Table 15-18). The medical
adviser concluded that appellant sustained a 10 percent impairment of the right lower extremity.
As appellant’s condition was bilateral, he also had a 10 percent impairment of the left lower
extremity.
In a January 7, 2003 report, received by the Office on January 29, 2003, Dr. Jackson
stated that appellant’s surgical incision was benign and minimally tender, but there was a fair
amount of spasm in the lumbar paraspinal muscles. Dr. Jackson reported positive straight leg
raising on the right at 45 degrees and at 60 degrees on the left. Appellant had weakness to toe
walk on the right side. His heel walk was also diminished. Dr. Jackson found hypoesthesia in
the distribution of S1 on the right and left sides with a significantly diminished right ankle jerk.
He stated that appellant’s knee jerks were symmetrical. Dr. Jackson found postlaminectomy
syndrome with chronically progressive degeneration at the L5-S1 and L4-5 levels, probable
significant facet arthropathy and persistent radiculopathy. He opined that appellant had failed a
double-level laminectomy and considerable restriction of motion with associated pain which he
related as 40 percent impairment of the whole body regarding the lower back. Dr. Jackson
further opined that appellant had an additional impairment due to nerve damage in the lower
extremities. He stated that he sustained a 25 percent impairment of the right lower extremity and
a 10 percent impairment of the left lower extremity based on the A.M.A., Guides. Dr. Jackson
concluded that appellant was a good surgical candidate for either a closed or open lumbar
procedure and that his prognosis was poor in this regard.
3

By decision dated March 17, 2006, the Office granted appellant a schedule award for a
10 percent impairment of each lower extremity. On April 6, 2006 appellant requested a review
of the written record by an Office hearing representative.
By decision dated September 13, 2006, an Office hearing representative affirmed the
March 17, 2006 decision. The hearing representative found that Dr. Hanley’s October 30, 2002
report constituted the weight of the medical opinion evidence. He properly utilized the A.M.A.,
Guides in determining that appellant had a 10 percent impairment to each lower extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulation2 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.3 However, neither the Act nor the regulation specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.4
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulation.5 As neither the Act nor its regulation provide for
the payment of a schedule award for the permanent loss of use of the back or the body as a
whole, no claimant is entitled to such a schedule award.6 The Board notes that section
8109(19) specifically excludes the back from definition of organ.7 However, a claimant may be
entitled to a schedule award for permanent impairment to a scheduled member or organ even
though the cause of the impairment originated in the neck, shoulders or spine.8
ANALYSIS
The Office accepted that appellant sustained lumbar and thoracic strains and a herniated
disc at L4-S1 due to the May 25, 1988 employment injury. Appellant filed a claim for a
schedule award on April 21, 1999 and submitted impairment evaluations dated April 16, 1999
from Dr. Azer and October 15, 1999 and January 7, 2003 from Dr. Jackson. Dr. Azer stated that
1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

20 C.F.R. § 10.404.

3

See supra note 1 at § 8107(c)(19).

4

See supra note 2.

5

See Joseph Lawrence, Jr., 53 ECAB 331 (2002).

6

Thomas J. Engelhart, 50 ECAB 319 (1999).

7

5 U.S.C. § 8107; see also Phyllis F. Cundiff, 52 ECAB 439 (2001); Jay K. Tomokiyo, 51 ECAB 361 (2000).

8

Id. at § 8109(c).

4

appellant experienced occasional pain in the lumbar spine region and that an April 15, 1999
EMG/NCS demonstrated left L5-S1 radiculopathy. On physical examination, he reported his
range of motion findings regarding appellant’s lumbar spine. Dr. Azer opined that appellant had
residuals of his May 25, 1988 employment injury which resulted in permanent limitations. He
found that appellant sustained a 45 percent impairment of the spine based on the A.M.A.,
Guides. As noted, appellant is not entitled to a schedule award for impairment to the back under
the Act unless his back injury results in impairment to a scheduled member such as the lower
extremities.9 Dr. Azer did not provide any impairment rating for appellant’s lower extremities.
The Board finds that Dr. Azer’s report is of diminished probative value.
Dr. Jackson’s October 15, 1999 report indicated appellant’s complaints of persistent
lower back pain with constant radiation into the left iliac crest, trochanter and down to the left
knee and the leg. He reviewed the findings of an EMG and provided his findings on physical
examination of appellant’s lumbar spine and lower extremities. Dr. Jackson opined that
appellant sustained lumbar nerve root impairment bilaterally secondary to his May 25, 1988
employment injury. He determined that involvement of the L4 root on the right side constituted
a five percent maximum loss of use due to sensory deficit and pain in the L4 distribution
(A.M.A., Guides 130 (fourth edition 1995), Table 83). Dr. Jackson found that appellant had an
additional 30 percent impairment of the right lower extremity due to strength deficit. Regarding
the left lower extremity, he determined that appellant had 15 percent impairment at L4, L5 and
S1 due to sensory deficit and pain (5 percent impairment for each nerve) and 50 percent
impairment due to strength deficit. Dr. Jackson concluded that appellant sustained a 35 percent
impairment of the right lower extremity and a 55 percent impairment of the left lower extremity
as a result of the nerve damage caused by the accepted employment injury. He further concluded
that appellant sustained a 45 percent impairment of the lumbar spine and pelvis based on the
A.M.A., Guides. Although Dr. Jackson indicated that he used Table 83 on page 130 of the
A.M.A., Guides to calculate appellant’s nerve root impairment, he did not adequately explain
how he applied the grading scheme in the stated table in calculating impairment due to sensory
and strength deficit. The A.M.A, Guides provides, at page 130 in the section titled “Lumbar
Nerve Root Impairment,” that the percentages in Table 83 are to be multiplied by the applicable
percentages in Tables 11 and 12 at pages 47-48. Dr. Jackson did not complete the calculation as
specified in the A.M.A., Guides. He allowed appellant maximum impairment values without
grading the extent of the deficit. Dr. Jackson stated that appellant had a 30 percent permanent
impairment of the right lower extremity and 50 percent impairment of the left lower extremity
for strength deficit based on Table 83. However, the percentages for loss of function due to
strength deficit in Table 83 are 34 percent, 37 percent and 20 percent, respectively, for the L4,
L5 and S1 nerves. Dr. Jackson did not explain how he arrived at his 30 and 50 percent figures
for loss of function due to decreased strength. The Board finds that Dr. Jackson’s determination
of appellant’s permanent impairment of the right and left lower extremities is not based on
correct application of the A.M.A., Guides. As noted, appellant is not entitled to a schedule
award for permanent impairment of the back.10 The Board finds that Dr. Jackson’s October 15,
1999 report is of diminished probative value.
9

Thomas J. Engelhart, supra note 6.

10

Id.

5

Dr. Jackson’s January 7, 2003 report provided range of motion findings regarding
appellant’s lumbar spine and lower extremities. He reported that appellant had weakness to toe
walk on the right side and his heel walk was also diminished. Dr. Jackson indicated that there
was hypoesthesia in the distribution of S1 on the right and left sides, significantly diminished
right ankle jerk and symmetrical knee jerks. He diagnosed postlaminectomy syndrome with
chronically progressive degeneration at the L5-S1 and L4-5 levels, probable significant facet
arthropathy and persistent radiculopathy. Dr. Jackson found nerve damage in the right lower
extremity with presumably diminished ankle jerk and significant hypoesthesia in the distribution
of two dermatomes. Based on the A.M.A., Guides and on the fact that appellant had failed a
double-level laminectomy and considerable restriction of motion and associated pain, he rated
impairment as 40 percent impairment of the whole body. Dr. Jackson determined that appellant
had an additional impairment due to nerve damage in the lower extremities. He concluded that
appellant sustained a 25 percent impairment of the right lower extremity and a 10 percent
impairment of the left lower extremity. As noted, a schedule award is not payable for permanent
impairment of the back11 or of the whole person.12 Further, Dr. Jackson failed to provide a
rationalized medical opinion on the issue of permanent impairment of appellant’s right and left
lower extremities. He did not identify the specific figures and tables of the A.M.A., Guides he
utilized or explain how he determined that appellant sustained a 25 percent impairment of the
right lower extremity and a 10 percent impairment of the left lower extremity.
Based on the inadequacies of the medical evidence submitted, appellant was referred for
experiment by Dr. Hanley.
The October 30, 2002 report of Dr. Hanley revealed essentially normal findings on
physical examination with the exception of some pain experienced by appellant on return to an
upright position and decreased sensation and hypersensitivity in the distribution of the nerve root
to light touch in both legs. He diagnosed hemilaminectomy discectomy at L4-5 and L5-S1 with
bilateral radiculopathy.
Dr. Hanley stated that appellant reached maximum medical
improvement. He opined that appellant’s accepted conditions were still active and included pain
and dysesthesias in the distribution of the nerve roots. Dr. Hanley determined that there was
dysesthesias in both the common peroneal and superficial peroneal distribution, for which a
maximum five percent impairment was allowed for each nerve (A.M.A., Guides 552, Table
17-37). However, he did not state how he graded the sensory deficit. Dr. Hanley determined
that appellant sustained 10 percent impairment in each lower extremity as a consequence of his
accepted employment injuries.
The Office medical adviser reviewed Dr. Hanley’s physical findings, rating impairment
based on Tables 15-15 and 15-18, page 424 of the A.M.A., Guides. Table 15-18 provides
maximum impairment for the L5 and S1 nerve roots. The medical adviser determined that a
maximum of five percent impairment was allowed for the L5 and S1 nerve root (A.M.A., Guides
424, Table 15-18). The impairments are graded under Table 15-15 for sensory deficit. He
determined that sensory nerve deficit at L5 and S1 constituted Grade 1 impairment or 99 percent
impairment of the right lower extremity (A.M.A., Guides 424, Table 15-15). The medical
11

Id.

12

See Gordon G. McNeill, 42 ECAB 140, 145 (1990).

6

adviser multiplied 99 percent impairment for a Grade 1 sensory deficit by a maximum of
5 percent sensory deficit of the L5 nerve root and properly determined that appellant had a 5 five
percent impairment of the right lower extremity. In addition, he multiplied 99 percent
impairment for a Grade 1 sensory deficit by a maximum of 5 percent sensory deficit of the S1
nerve root and properly determined that appellant had a 5 five percent impairment of the right
lower extremity. The medical adviser concluded that appellant had a 10 percent impairment of
the right lower extremity. As appellant’s condition was bilateral he also rated a 10 percent
impairment of the left lower extremity.
The Office medical adviser properly applied the A.M.A., Guides and provided rationale
for rating 10 percent impairment of the right and left lower extremities. The Board finds that the
opinion of the medical adviser represents the weight of the medical evidence of record.
Appellant has no more than 10 percent impairment of each lower extremity.
CONCLUSION
The Board finds that appellant has no more than a 10 percent impairment for each of his
right and left lower extremities.
ORDER
IT IS HEREBY ORDERED THAT the September 13 and March 17, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: May 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

